Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 1 of 14 PagelD 1
FILED

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION | Strict pouat

nel OF FiGRing
GU, FL Wing A

UNITED STATES DISTRICT COWBTUL 39 py 3. 1, 2

UNITED STATES OF AMERICA

V. CASE NO. 6:19-cr- 172-ceRL-37EJK
18 U.S.C. § 1343
DAVID MARTIN GOLLOHER 26 U.S.C. § 7202
18 U.S.C. § 152
INFORMATION

The United States Attorney charges:

COUNT ONE
(Wire Fraud)

A. Introduction

At times material to this Information:

1. OATH Corporation was a Florida corporation registered with
the Florida Department of State, with its principal place of business located in
Brevard County, Florida, in the Middle District of Florida.

2. DAVID MARTIN GOLLOHER was the President and Chief
Executive Officer of OATH Corporation.

B. The Scheme Related to R.K.
3 Beginning in or about September 2014, and continuing through

in or about November 2014, in the Middle District of Florida, and elsewhere,
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 2 of 14 PagelD 2

DAVID MARTIN GOLLOHER
the defendant herein, did knowingly, and with intent to defraud, devise and
intend to devise, a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses, representations, and
promises that related to material facts, which scheme and artifice is described
as follows:
C. Manner and Means of the Scheme Related to R.K.

4. It was part of the scheme and artifice related to R.K. that
DAVID MARTIN GOLLOHER would and did unlawfully devise and
execute a scheme and artifice to defraud individuals of money and property by
means of materially false and fraudulent pretenses, representations, and
promises.

5. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did approach an individual named R.K.
and represent to R.K. that OATH Corporation manufactured patented
ammunition that was considered the most effective law enforcement bullet
ever invented.

6. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did represent to R.K. that OATH

Corporation had no marketplace competitors.
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 3 of 14 PagelD 3

7. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did represent to R.K. that he had a
business plan in place to purchase and install specialized machinery to
manufacture the bullets to meet “national demand,” which DAVID MARTIN
GOLLOHER claimed was high.

8. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did furnish to R.K. a detailed financial
plan, including a revenue forecast predicting $1.5 million in sales during the
first fiscal year, and $24.2 million and $54 million in the next two fiscal years.

9, It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did convince R.K. that DAVID
MARTIN GOLLOHER needed additional funds to get his personal financial
affairs in order, so he could focus on developing OATH Corporation.

10. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did accept in his personal bank account a
$50,000 wire payment from R.K. on or about September 30, 2014.

11. It was a further part of the scheme and artifice that on or about
October 7, 2014, DAVID MARTIN GOLLOHER would and did persuade

R.K. to execute an agreement (the “Agreement”) with DAVID MARTIN
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 4 of 14 PagelD 4

GOLLOHER. Inthe Agreement, R.K. agreed to invest in OATH
Corporation.

12. It wasa further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did persuade R.K. to personally pay
DAVID MARTIN GOLLOHER $150,000 as part of the Agreement, and that
R.K.’s $50,000 wire payment on or about September 30, 2014 counted as the
first payment toward that sum.

13. It was a further part of the scheme and artifice that, pursuant to
the Agreement, DAVID MARTIN GOLLOHER would and did accept into
OATH Corporation’s operating account a $100,000 wire payment from R.K.
on or about October 24, 2014.

14. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did transfer from OATH Corporation’s
operating account, to his personal bank account, the $100,000 wire payment
from R.K., even though DAVID MARTIN GOLLOHER knew that the wire
payment from R.K. was a corporate investment under the terms of the
Agreement.

15. It was a further part of the scheme and artifice that DAVID

MARTIN GOLLOHER would and did conceal from R.K. the fact that
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 5 of 14 PagelD 5

DAVID MARTIN GOLLOHER transferred the $100,000 wire payment from
the OATH Corporation operating account to his own personal bank account.

16. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did transfer approximately $30,619 back
to the OATH Corporation operating account from his own personal bank
account.

17. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did keep the remaining $69,381 in his
personal bank account, and use the funds for personal expenditures.

18. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did conceal from R.K. the fact that he
kept the remaining $69,381 in his personal bank account, and used the funds
for personal expenditures.

19. It was a further part of the scheme and artifice that on or about
November 11, 2014, DAVID MARTIN GOLLOHER would and did falsely
and fraudulently represent to R.K. that “the wire for $100,000 that was for me
and my family was mistakenly sent to the OATH Corp account,” and that
DAVID MARTIN GOLLOHER had retained only $30,000 of that sum for

personal use.
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 6 of 14 PagelD 6

20. It was a further part of the scheme and artifice that on or about
November 11, 2014, DAVID MARTIN GOLLOHER would and did falsely
and fraudulently represent to R.K. that he “left the remainder of $70,000 in the
OATH account so I could continue the company moving forward.”

21. It was a further part of the scheme and artifice that on or about
November 11, 2014, DAVID MARTIN GOLLOHER would and did make
those false and fraudulent representations to R.K. with intent to defraud.

22. It was a further part of the scheme and artifice that on or about
November 11, 2014, DAVID MARTIN GOLLOHER would and did request
R.K. to pay the “$70,000 difference” in order to fulfill R.K.’s obligations
under the Agreement. |

23. It was a further part of the scheme and artifice that on or about
November 12, 2014, DAVID MARTIN GOLLOHER would and did accept
in his personal bank account a $100,000 wire payment from R.K., which R.K.
made as a result of DAVID MARTIN GOLLOHER’s false and fraudulent
inducements and representations.

24. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did use interstate wires in furtherance of
the scheme and artifice to defraud, by causing wire transfers of funds to be

made from an account located outside of Florida, to an account located in the
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 7 of 14 PagelD 7

Middle District of Florida, and by causing wire transfers of funds to be made
by use of interstate wires.
D. Wire

25. Onor about November 12, 2014, in the Middle District of

Florida, and elsewhere,
DAVID MARTIN GOLLOHER

the defendant herein, for the purpose of executing the aforesaid schemes and
artifices to defraud and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, and promises, did
knowingly, and with intent to defraud, transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate and foreign
commerce, the following writings, signs, signals, pictures, and sounds: an
interstate wire in the amount of $100,000 from R.K. to the personal bank
account of DAVID MARTIN GOLLOHER.

In violation of 18 U.S.C. § 1343.

COUNT TWO
(Wire Fraud)

A. Introduction
26. The allegations contained in paragraphs 1 and 2 of Count One of

this Information are hereby realleged and incorporated herein by reference.
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 8 of 14 PagelD 8

B. The Scheme Related to G.K. and R.D.

27. Beginning on an unknown date, but at least from on or about
May 1, 2015, through and including on or about August 10, 2015, in the
Middle District of Florida, and elsewhere,

DAVID MARTIN GOLLOHER
the defendant herein, did knowingly, and with intent to defraud, devise and
intend to devise, a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses, representations, and
promises that related to material facts, which scheme and artifice is described
as follows:

C. Manner and Means of Scheme Related to G.K. and R.D.

28. It was part of the scheme and artifice related to G.K. and R.D.
that DAVID MARTIN GOLLOHER would and did unlawfully devise and
execute a scheme and artifice to defraud individuals of money and property by
means of materially false and fraudulent pretenses, representations, and
promises.

29. It was a further part of the scheme and artifice that in or about
2015, DAVID MARTIN GOLLOHER would and did approach R.D. and

falsely and fraudulently represent that OATH Corporation, his ammunition
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 9 of 14 PagelD 9

manufacturing company, was thriving, growing quickly, and conducting
business nationwide.

30. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did falsely and fraudulently represent to
R.D. that OATH Corporation already had active sales accounts in Georgia.

31. It wasa further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did falsely and fraudulently represent that
R.D. could take over those active sales accounts if he purchased from OATH
Corporation exclusive rights to distribute OATH ammunition in the State of
Georgia.

32. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did falsely and fraudulently represent that
the exclusive distributorship in Georgia was worth $500,000.

33. It was a further part of the scheme and artifice that when R.D.
stated that he did not have enough money to purchase such a distributorship,
DAVID MARTIN GOLLOHER would and did ask how much money R.D.
could come up with.

34. It was a further part of the scheme and artifice that when R.D.
informed DAVID MARTIN GOLLOHER that he (R.D.) had approximately

$25,000, DAVID MARTIN GOLLOHER would and did offer to sell the
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 10 of 14 PagelD 10

exclusive distributorship in Georgia to R.D. if he could find a way to pay
$50,000.

35. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did state that he was offering to sell the
exclusive distributorship in Georgia to R.D. for $50,000 because he considered
R.D. a good friend.

36. It was a further part of the scheme and artifice that beginning in
or about May 2015, through and including in or about August 2015, DAVID
MARTIN GOLLOHER would and did accept in his personal bank account
$42,250 in wire and check payments from G.K., whom R.D. recruited to co-
invest in the exclusive distributorship, based on DAVID MARTIN
GOLLOHER’s false and fraudulent representations and promises.

37. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did conceal and hide from R.D. and G.K.
the fact that OATH Corporation did not have any sales accounts in Georgia.

38. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did conceal and hide from R.D. and G.K.

the fact that OATH Corporation did not have a distributorship in Georgia.

10
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 11 of 14 PagelD 11

39. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did merely send R.D. and G.K. a list of
stores and pawn shops in Georgia that sold ammunition, because there was no
distributorship in Georgia.

40. It was a further part of the scheme and artifice that DAVID
MARTIN GOLLOHER would and did use interstate wires in furtherance of
this scheme and artifice to defraud, by causing wire transfers of funds to be
made from an account located outside of Florida, to an account located in the
Middle District of Florida, and by causing wire transfers of funds to be made
by use of interstate wires.

D. Wite

41. Onor about May 1, 2015, in the Middle District of Florida, and

elsewhere,

DAVID MARTIN GOLLOHER
the defendant herein, for the purpose of executing the aforesaid schemes and
artifices to defraud and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, and promises, did
knowingly, and with intent to defraud, transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate and foreign

commerce, the following writings, signs, signals, pictures, and sounds: an

11
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 12 of 14 PagelD 12

interstate wire in the amount of $19,000 from G.K. to the personal bank
account of DAVID MARTIN GOLLOHER.
In violation of 18 U.S.C. § 1343.

COUNT THREE
(Willful Failure to Pay Over Tax)

On or about October 31, 2015, in the Middle District of Florida, and

elsewhere,
DAVID MARTIN GOLLOHER,

the defendant herein, did willfully fail to truthfully account for and pay over to
the Internal Revenue Service all of the federal income taxes withheld and
Federal Insurance Contributions Act (“FICA”) taxes due and owing to the
United States on behalf of OATH Corporation and its employees, for the

quarter ending September 30, 2015.

In violation of 26 U.S.C. § 7202.

COUNT FOUR
(False Bankruptcy Oath)

On or about August 22, 2016, in the Middle District of Florida, and
elsewhere,
DAVID MARTIN GOLLOHER,
the defendant herein, knowingly and fraudulently made a material false

declaration, certificate, verification, and statement under penalty of perjury, as

12
Case 6:19-cr-00172-RBD-EJK Document 1 Filed 07/30/19 Page 13 of 14 PagelD 13

permitted under Section 1746 of Title 28, in and in relation to a case under
Title 11, In re OATH Corporation, No. 6:16-bk-03988-CCJ, by submitting an
Amendment to Statement of Financial Affairs, in which the defendant
fraudulently stated that he received approximately $217,729 in compensation
and personal expenses from the company during the stated period, when in
truth and in fact, as the defendant then and there well knew, he had received
approximately $275,604 in compensation and personal expenses from the
company during that period.

All in violation of 18 U.S.C. § 152(3).

FORFEITURE

1. The allegations contained in Counts One, Two, and Four are
incorporated by reference for the purpose of alleging forfeiture pursuant to 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1343 or 18 U.S.C.
§ 152, the defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, the

following: $111,631.

13
Case 6:19-cr-00172-RBD-EJK Document1 Filed 07/30/19 Page 14 of 14 PagelD 14

4, If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party,

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ

» Ch

Emily L., Chang
Assistant United States Attorney

TUB DY

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 

14
